                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                     3:20cv62-MOC


 ACCELERATION ACADEMIES, LLC,
        Claimant/Plaintiff,
         v.
 CHARLESTON ACCELERATION
 ACADEMY, INC.,
        Respondent/Defendant/Counterclaimant.




       This matter is before the Court on a Motion to Stay Execution of Judgment Pending

Appeal, filed by Defendant Charleston Acceleration Academy, Inc. (Doc. 28). Defendant has

filed the motion under Rule 62 of the Federal Rules of Civil Procedure and under Rule 8 of the

Federal Rules of Appellate Procedure. Plaintiff Acceleration Academies, LLC has filed a response

in opposition to the motion, and Defendant has filed a Reply. (Doc. Nos. 29, 30).

       The Court has carefully considered the arguments in the parties’ memoranda. Defendant

asks this Court to stay execution of the judgment against it (for $859,142.42 owed to Plaintiff for

breach of contract) pending appeal without first requiring Defendant to post a bond. Plaintiff

opposes the motion, arguing that Defendant had not met its burden of showing that a bond should

not be required. The Court finds that the interests of both parties will be protected by requiring

Defendant to post a partial bond in order for this Court to stay the execution of the judgment against

Defendant pending appeal.

       IT IS THEREFORE ORDERED that:

       (1) Defendant’s Motion to Stay Execution of Judgment Pending Appeal is GRANTED to

              the extent that Defendant shall be required first to post a bond for an amount that is half


                                    1
      Case 3:20-cv-00062-MOC-DSC Document 31 Filed 06/19/20 Page 1 of 2
          of the judgment entered against Defendant. Defendant shall have thirty days in which

          to obtain the surety or bond and to provide to this Court documentation showing that it

          has been obtained.



Signed: June 18, 2020




                                   2
     Case 3:20-cv-00062-MOC-DSC Document 31 Filed 06/19/20 Page 2 of 2
